Citation Nr: 1755900	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to in-service herbicide agent exposure and exposure to fumes from burning waste. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, with a period of service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied reopening a claim of service connection for a lung condition. 

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In June 2015, the Board reopened the claim of service connection for a lung disability and remanded the claim for additional development, including a VA examination and medical opinion. 

In June 2016, the Board remanded the case for further development of the record, including obtaining an addendum VA medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDING OF FACT

A lung disability has not been shown to be etiologically related to service, to include in-service herbicide agent exposure or exposure to burning fumes. 


CONCLUSION OF LAW

The criteria for service connection for a lung disability, claimed as COPD and emphysema, to include as due to in-service herbicide agent exposure and exposure to fumes from burning waste, have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in March 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, Social Security Administration records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in October 2015 and July 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

For claims based on the effects of tobacco products received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco product" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316 (2017); or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b) (2017); 38 C.F.R. § 3.300.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 


Analysis

The Veteran contends that service connection is warranted for a lung disability, to include COPD and emphysema.  

The Board notes that the Veteran had active duty service in the Republic of Vietnam; therefore, exposure to Agent Orange is presumed. 

A February 1969 entrance examination reflects the Veteran denied pain or pressure in his chest and chronic cough.  On objective examination, the Veteran's lungs and chest were found normal.  A September 1970 separation examination reflects that the Veteran reported being in good health and on objective examination, the Veteran's lungs and chest were found normal.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for a lung disability.

Post-service treatment records reflect that in May 1976, the Veteran reported having chest pain on the left side of his chest for about eight months.  In June 1977, the Veteran was diagnosed with spontaneous left pneumothorax and underwent a tube thoracotomy.  It was noted that the Veteran's father had severe chronic obstructive lung disease, but otherwise, there was no other contributory illnesses or history.  In January 1979 and May 1979, the Veteran had recurrent left pneumothoraces.  

A February 1983 chest x-ray noted post-operative changes with no acute disease.  

In May 1984, the Veteran reported that he may have been in an area where Agent Orange was used, that he smoked a pack of cigarettes a day for the past 18 years, and that he worked in a shoe factory where he was frequently exposed to dust and volatile fumes from adhesives, paints and stains.  A May 1984 chest x-ray noted no significant interim changes and no active disease; however, moderate COPD was found, with moderate emphysematous changes in both lungs.  The Veteran was diagnosed with COPD with bullous emphysema.  

A July 1984 compensation and pension examination (C&P) report reflects a diagnosis of status post left spontaneous pneumothorax, status post left thoracotomy.  The Veteran reported having shortness of breath and that he was on a bronchodilator for emphysema.  An associated chest x-ray was within normal limits and revealed clear lungs, with surgical clips in the posterior portion of the left upper lob and some pleural adhesions in the left costophrenic angle.  

A July 1986 chest x-ray revealed numerous surgical staples in the left upper lung, some pleural adhesion in the left hemidiaphragm, and clear lungs.  An August 1986 C&P report noted a diagnosis of residuals of bilateral spontaneous multiple pneumothoraces.  A March 1987 C&P report and chest x-ray noted a diagnosis of COPD with asthma and bronchitis, residual of thoracotomies and pneumothorax.  The examiner noted that the Veteran had given up smoking two years prior after smoking for eighteen years.  An associated pulmonary function test revealed minimal airflow obstruction without significant response to inhaled bronchodilator and normal diffusing capacity. 

A March 1988 Board decision found that the Veteran's lung disorder manifested several years after separation from active service and was not etiologically related to any incident of service.

A March 2007 imaging study revealed no pulmonary embolus and no acute disease process.  

In a December 2008 letter, the Veteran's primary physician stated that the Veteran had chronic obstructive airway disease with pneumothoraces and that it was his opinion that the Veteran's lung disease was greater than would be expected with tobacco use and suggested that exposure to Agent Orange had a causal relationship with the premature worsening of the Veteran's lungs and his underlying health.  

A January 2009 imaging study revealed a stable 9mm non-calcified nodule in the right upper lung, advanced chronic lung disease, and left hemithorax operative changes.  

In a June 2015 decision, the Board found that while the December 2008 private opinion linked Agent Orange exposure to the Veteran's lung disability, the physician did not provide any rationale to support his opinion.  As a mere conclusory statement was insufficient to allow the Board to make an informed decision, the Board remanded the claim for a VA examination and etiological opinion regarding the Veteran's lung disability, to include COPD and emphysema.  The examiner was asked to opine as to whether it was at least as likely as not that the Veteran's lung condition was incurred in or was otherwise related to the Veteran's active duty service, to include his presumed exposure to Agent Orange in Vietnam.  Consideration was to be given to the Veteran's medical history, including his treatment for spontaneous left pneumothorax in 1977, 1978, and 1979, as well as the Veteran's alternative theory that exposure to fumes from burning human waste while on active duty caused his lung disability.  

A June 2015 imaging study revealed stable appearance of a left upper lobe nodule and extensive paraseptal centrilobular emphysema with apical pleural thickening.  The Veteran's treating clinician noted that the Veteran had never been a smoker and had no family history of chronic lung conditions.  The clinician noted numerous symptomatic toxic exposures in service such as burning gasoline product, insecticide, and jungle exposure and based on the clinical symptoms, opined that these exposures appeared to have resulted in lung damage which over the years has become more emphysematous with apical pleural thickening and scarring.

The Board finds the June 2015 private opinion inadequate, as the clinician did not provide a basis or rationale for the opinion and the opinion was based upon incorrect or incomplete premises.  The clinician noted that the Veteran had never smoked, but this is inconsistent with the medical evidence of record that the Veteran smoked a pack a day for many years.  In addition, the clinician noted a lack of family history of lung conditions, but the Veteran's earliest post-service treatment records reflect that the Veteran reported that his father had a history of severe chronic obstructive lung disease.  Therefore, the Board assigns less probative weight to this opinion.

An October 2015 VA examination report reflects that the Veteran reported that he began smoking in 8th or 9th grade and smoked until he quit in the 1990s.  The Veteran reported exposure to fumes from burning human waste with diesel fuel in Vietnam and that he began to experience chest pain about 1970 after returning from Vietnam.  The Veteran reported current symptoms of shortness of breath and pain his lungs, made worse with prolonged walking and improved with rest. After review, the examiner opined that the Veteran's spontaneous pneumothoraces and COPD/emphysema were less likely than not incurred in or caused by the Veteran's active duty service to include Agent Orange exposure in Vietnam, as there was no medical nexus for Agent Orange to cause spontaneous pneumotoraces or COPD, and spontaneous pneumothoraces and COPD are not presumptive conditions associated with exposure to Agent Orange.  Rather, it was more likely than not that the Veteran's COPD was due to his tobacco abuse which is a major risk factor for the development of COPD.  The examiner noted that there was no objective evidence of any environmental exposure such as fumes from burning waste and that the Veteran had a normal lung examination with no diagnosis of any respiratory condition on separation.  Furthermore, there was no medical nexus with which to link the Veteran's COPD to his claimed fumes/environmental exposure.  

In June 2016, the Board remanded the claim for an addendum medical opinion as to whether for each diagnosed chronic lung condition, it was at least as likely as not that the condition was incurred in, or otherwise related to, the Veteran's service.  The examiner was to assume as true the Veteran's claims of exposure to fumes from burning waste during service. 

A July 2016 VA addendum opinion report reflects that the examiner reviewed the Veteran's extensive medical history and treatment for lung conditions and found two diagnosed lung conditions: spontaneous pneumothoraces status post left thoracotomy and chronic obstructive pulmonary disease.  With regards to the pneumothoraces, the examiner opined that the Veteran's spontaneous pneumothoraces was less likely than not incurred in or caused by the Veteran's active duty service, to include his exposure to fumes from burning waste during service.  The examiner reviewed relevant medical literature and found that the weight of the medical literature did not support a medical nexus that exposure to fumes from burning waste causes or leads to the development of spontaneous pneumothoraces.  Furthermore, there was no evidence that the Veteran had any respiratory condition during service on separation in September 1970.  As to the Veteran's COPD, the examiner opined that the COPD/emphysema was less likely than not incurred in or caused by the Veteran's active duty service, to include the Veteran's exposure to fumes from burning waste during service, since the weight of the medical literature did not support a medical nexus that exposure to fumes from burning waste causes COPD.  The examiner opined that the Veteran's COPD was more likely than not caused by his tobacco/cigarette use, since the weight of the medical literature did support that chronic tobacco use/smoking leads to the development of COPD.  The examiner noted that there was no evidence of any respiratory condition during service or on separation in September 1970.  

The Board finds that the July 2016 VA examination opinion is adequate, as it is supported by detailed, well-reasoned rationales that include consideration of the Veteran's lay statements, the medical evidence of record, and a review of the medical literature.  Thus, the Board attaches great weight to this opinion.

In summary, the Veteran's post-service treatment records reflect a diagnosis of COPD/emphysema, with ongoing treatment for the disability during the appeal period.  The Veteran has competently stated that he was exposed to fumes from burning human waste while in Vietnam, and the Board has conceded that the Veteran was exposed to Agent Orange during his service in Vietnam. 

The applicable laws and regulations provide that if a veteran was exposed to herbicide agents in service, certain enumerated diseases will be presumed to be the result of such exposure.  However, COPD is not among these listed conditions.  VA has determined there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  More recently, the Secretary has clarified that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam Era is not warranted for respiratory disorders, among other conditions. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 - 21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Although service connection for COPD/emphysema is not warranted on a presumptive basis, the laws and regulations for establishing service connection on a direct basis are for application.  

Treatment records dated December 2008 and June 2015 include statements that the Veteran was exposed to Agent Orange and fumes from burning waste and that this is what caused his COPD.  As noted in the Board's June 2015 remand and in the analysis above, these statements were not supported by any accompanying rationale or explanation, and therefore not sufficient to establish a link between COPD and in-service herbicide agent exposure or exposure to fumes from burning waste.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

In addition, the June 2016 VA examiner concluded that the Veteran's COPD was secondary to his years of cigarette smoking.  This is consistent with the medical evidence of record, which noted a history of smoking one pack per day for nearly twenty years, beginning prior to entrance to service.  As the Veteran's claim was received after June 9, 1998, service connection for a lung disability based on his tobacco use during service is precluded in accordance with 38 U.S.C. § 1103 and 38 C.F.R. § 3.300.  His lung disability, claimed as COPD and emphysema, have not otherwise been shown to have been incurred in or aggravated during his service, so 38 C.F.R. § 3.300(b)(1) does not provide an exception to that preclusion.  

There is no other competent evidence linking the Veteran's lung disability to his in-service herbicide agent exposure or exposure to fumes from burning waste.  The Board has considered the Veteran's own statements made in support of the claim.  The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding the nature and etiology his of lung disability; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinion that the Veteran's lung disability is due to his years of smoking, rather than in-service herbicide agent exposure or exposure to fumes from burning waste.

The preponderance of the evidence is against finding that the Veteran's lung disability, claimed as COPD and emphysema, is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.




ORDER

Entitlement to service connection for a lung disability, claimed as chronic COPD and emphysema, to include as due to in-service herbicide agent exposure and exposure to fumes from burning waste, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


